DETAILED ACTION
This communication is a final office action on the merits on patent application 16/417,826, attorney docket Q244943 which has a claimed effective filing date of 11/5/2018, based on Korean application 10-2018-0134313 assigned to Samsung Electronics Co., LTD. The present application was filed under the on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action dated 9/14/2020, applicant has amended claims 1, 4, 9, 11 and 15, cancelled claim 10 and added claim 21. 
Claims 1-9 and 21 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  
Applicant has amended claims 1 and 11 to remove the limitation “formed independently” overcoming the §112b rejection of claim 1 and its dependents, which is withdrawn.
Applicant has amended claim 4 to clarify the testing limitation, and the §112b rejection of that claim is withdrawn.
Applicant has cancelled claim 10 rendering the §112d rejection moot.

Applicant might argue that the claim limits the invention to a device, which requires multiple ESD circuits for a single active device.  Although examiner does not so limit the interpretation of the claims, forming multiple ESD circuits for each device would be considered merely a duplication of useful parts. The Court has held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Therefore examiner must maintain the §102 rejection of claims 1-6 and the 103 rejection s of 7-10 which are presented below.
Applicant correctly argues that Itoh does not make obvious a storage unit electronically connected to the ESD device configured for storing a plurality of results of the ESD tests as recited in claim 9 and 21, so a new rejection to those claims is presented below. 
    
Claims 1-6 are rejected under 35 U.S.C. 102a1/a2 as being unpatentable over Itoh et al. (U.S. 5,561,373). 

As for claim 1, 
Itoh teaches in figures 3, 6 and 8 a semiconductor device comprising:
a functional circuit (semiconductor circuit [co2 ln54, co 8 ln18] ; 
a plurality (may have one or more of SDC1 and SDC2 on each real chips [co 8 ln18]) of electrostatic discharge (ESD) protection circuits and SDC2 comprises multiple ESD circuits), 
wherein each of the plurality of ESD protection circuits includes a plurality of junctions (detection units U1-Un, U2a-b) having different sizes and capacities (figure 4 shows that the resistance value is varied by the width, changing the current/voltage at which the transistor or diode fails on the detection unit [co 6 ln 19-52]), 
each of the plurality of ESD protection circuits is configured to perform an ESD test in different processes of fabrication of the semiconductor device [co2 ln64- co3 ln14]; and 
a plurality of test pads (P11, P12, P21, P22, P30, P40 etc. [co5 ln58]) connected to the plurality of ESD protection circuits (shown in figure 3) and the functional circuit respectively, (not shown, but testing of the circuit is discussed in [co1 ln32+]; and connection pads are inherently required), 
wherein each of the plurality of test pads is configured to receive a test signal for the ESD test, (a known current is applied across the stress detection unit and the 

As for claim 2,
Itoh teaches the semiconductor device of claim 1, 
wherein the ESD test comprises: 
a wafer level ESD test performed on a wafer including the semiconductor device before the semiconductor device is detached from the wafer, 
a package level ESD test performed on a semiconductor package including the semiconductor device after the semiconductor device is detached from the wafer and assembled into the semiconductor package, and 
a post-package level ESD test further performed after the package level ESD test. (co3 ln11-14])

As for claim 3,
Itoh teaches the semiconductor device of claim 2, wherein the plurality of ESD protection circuits comprises: 
a first ESD protection circuit configured to perform the wafer-level ESD test; a second ESD protection circuit configured to perform the package level ESD test; and a third ESD protection circuit configured to perform the post-package level ESD test. (Itoh teaches multiple circuits that may be used at various stages of production ([co3 ln 11-14]).

As for claim 4,
Itoh teaches the semiconductor device of claim 2, wherein the post-package level ESD test comprises a set level ESD test is performed on an electronic device including the semiconductor package. ([co3 ln 11-14], using the results as set level tests is an intended use that does not limit the structure of the device).

As for claim 5,
Itoh teaches the semiconductor device of claim 2, wherein the post-package level ESD test comprises a reliability ESD test for the semiconductor package including the semiconductor device  ([co3 ln 11-14], using the ESD results to determine the reliability intended use that does not limit the structure of the device).

As for claim 6,
Itoh teaches the semiconductor device of claim 1, wherein the plurality of junctions in each of the plurality of ESD protection circuits comprises: 
a first junction having a first size and a first capacity; a second junction having a second size larger than the first size and a second capacity larger than the first capacity; and 
a third junction having a third size larger than the second size and a third capacity larger than the second capacity (figure 4 shows that the resistance value of the resistors R1-r4 is varied by the width W1-w4, changing the current/voltage at which the transistor or diode fails  of the detection unit [co 6 ln 19-52]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Krieger et al. (U.S. 4,763,184).

As for claim 7,
Itoh teaches the semiconductor device of claim 6, but does not teach an ESD protection circuit electrically connected to the functional circuit and a test pad, from among the plurality of test pads that corresponds to the ESD protection circuit, 

However, Krieger teaches in figure 5 using a resistor-diode array with varied resistance resistors as part of an ESD protection circuit connected to a functional circuit (Q1) t and a test pad, (102) from among the plurality of test pads that corresponds to the ESD protection circuit,
wherein the ESD protection circuit is configured to protect the functional circuit from an ESD event [Co4 ln14-18].
wherein a size and a capacity of the ESD protection circuit for the functional circuit are the same as the second size and the second capacity, respectively (the resistor sizes determine the current threshold of the tests circuits and would have been set by the designer. Selecting an intermediate resistance to form the ESD circuit would be within the skill of one skilled in the art.  The resistor was used in Krieger to limit current through the diodes prevent excessive current from damaging any one of the multiple diodes during a spike (Krieger [co4 ln22]), so the resistance would have been set within a range to allow significant flow, but not a short.  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the ESD protection circuit of Krieger in the device of Itoh because esd protection could be added to the device without adding any additional process step because the circuit elements are the same. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Yu et al. (U.S. 6,055,143).

As for claim 8, 
Itoh teaches the semiconductor device of claim 1, but does not teach that each of the plurality of junctions included in each of the plurality of ESD protection circuits comprises a silicon-controlled rectifier (SCR). 
However, Yu teaches using SC instead of diodes.  Yu [co1 ln 27-52].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute SCRs for the diodes of Itoh because the process for forming SCRs is more compatible with submicron IC processing.  Yu [co1 ln 27-52]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh.

As for claim 10,
Itoh makes obvious the semiconductor device of claim 9, 
Itoh teaches determining an ESD margin for each of the different processes of fabrication of the semiconductor device based on the result of the ESD test stored in the storage unit. (“Consequently, an inferior portion of a manufacturing device wherein an excessive electrostatic stress is applied to the product semiconductor device can be 

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Worley et al. (U.S. 2010/0225347).

As for claim 9,
Itoh teaches the semiconductor device of claim 1, but does not teach a storage unit electrically connected to the plurality of ESD protection circuits and configured to store a result of the ESD test corresponding to each of the plurality of ESD protection circuits.
However, Worley in figures 1 and 2, a storage unit (204) electrically connected to the plurality of ESD protection circuits (406) and configured to store a result of the ESD test corresponding to each of the plurality of ESD protection circuits. [0028, 0078].
It would have been obvious to one skilled in the art at the effective filing date of this application connect the ESD protection circuits to a storage device because “Providing data on the storage medium 204 facilitates the design of the circuit design 210 by decreasing the number of processes for designing semiconductor ICs” Worley [0028].  Saving the data to a hard drive allows a designer to use software to consolidate and analyze large amounts of data and provide statistically significant conclusions. One 

As for claim 21,
Itoh teaches the semiconductor device of claim 1, but does not teach a storage unit electrically connected to the plurality of ESD protection circuits and configured to store a plurality of results corresponding to the ESD test performed by the plurality of ESD protection circuits, respectively.
However, Worley in figures 1 and 2,  a storage unit (204) electrically connected to the plurality of ESD protection circuits (406) and configured to store a plurality of results corresponding to the ESD test performed by the plurality of ESD protection circuits, respectively [0028, 0078].
It would have been obvious to one skilled in the art at the effective filing date of this application connect the ESD protection circuits to a storage device because “Providing data on the storage medium 204 facilitates the design of the circuit design 210 by decreasing the number of processes for designing semiconductor ICs” Worley [0028].  Saving the data to a hard drive allows a designer to use software to consolidate and analyze large amounts of data and provide statistically significant conclusions. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Examiner, Art Unit 2893